DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 are pending in the instant application.

Applicant’s election of the invention of group I, drawn to bispecific antibodies, and the antibody species comprising CDR sequences defined by SEQ ID NOs:52-54, 56-58, 468-470, and 472-474 in the reply filed on August 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021 as discussed above.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 8/1/2018 and 8/8/2018. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/097834 and PCT/CN2018/099339 applications as required by 37 CFR 1.55.  It should also be noted that translations of these foreign applications also have not been provided.


Claims 1-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 11, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-26 are allowable.
Applicant has claimed antibodies that bind coagulation factors, both as single specificity antibodies that bind factor IX (see claim 19 for example), as well as bispecific antibodies that simultaneously bind factors IX and X (see claim 1 for example).  Both types of antibodies are recited as being administered to patients to treat hemophilia A (see for example claims 15 and 25).  Hemophilia A patients comprise defects in the production and/or activity of endogenous coagulation factor VIII (FVIII), a cofactor that is needed for the efficient conversion of factor IX to activated factor IX (i.e. FIXa).  FIXa can activate coagulation factor X which can then generate activated thrombin with the ultimate end product being the formation of a blood clot/thrombus.  Since hemophilia A patients are deficient in FVIII they are incapable of generating normal clotting reactions and thus are at risk of excessive bleeding, the severity of bleeding being dependent upon the level of FVIII activity provided by the patient’s endogenous FVIII as compared to a normal individual.  Typical treatments involves administration of recombinant FVIII blood products to supply “correct/functional” proteins to replace the defective endogenous proteins.  However, such exogenous replacement blood factors are often recognized as foreign by the patient’s immune system (as the functional replacement FVIII necessarily has a primary amino acid sequence which is different from the patient’s defective endogenous protein) with the patient making neutralizing antibodies directed against the exogenous FVIII, such antibodies being referred to as “inhibitors” in 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644